Citation Nr: 1427463	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  06-11 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for allergic rhinitis.

2.  Entitlement to a rating in excess of 10 percent for sinusitis.

3.  Entitlement to service connection for frostbite.

4.  Entitlement to service connection for a disorder characterized by chest pain, to include as secondary to service-connected hypertension.

5.  Entitlement to service connection for a right arm disorder.

6.  Entitlement to service connection for a left wrist disorder.

7.  Entitlement to service connection for a right wrist disorder.

8.  Entitlement to service connection for a right shoulder disorder.

9.  Entitlement to service connection for a left elbow disorder.

10.  Entitlement to service connection for a left foot disorder, to include as secondary to service-connected residuals of a right ankle fracture.

11.  Entitlement to service connection for a right foot disorder, to include as secondary to service-connected residuals of a right ankle fracture.

12.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected residuals of a right ankle fracture.

13.  Entitlement to service connection for a back disorder, to include as secondary to service-connected residuals of a right ankle fracture.
 
14.  Entitlement to service connection for a disorder characterized by fatigue.

15.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected sinusitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from July 1958 to June 1973.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from November 1996 and June 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and a September 2004 rating decision issued by the VA RO in Cleveland, Ohio.   

In the November 1996 rating decision, the RO denied the claims for service connection for tinnitus, frostbite, a disorder characterized by chest pain, a right hand disorder, fatigue, a left thigh disorder, a left elbow disorder, a bilateral wrist disorder, a right arm disorder, a right shoulder disorder, emotional trauma, alcohol, a back disorder and a right knee disorder.  The RO also granted service connection for rhinitis and assigned an initial noncompensable disability rating.

The Veteran subsequently perfected an appeal of those November 1996 rating decision issues.  In March 1997, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file. 

The Veteran subsequently perfected an appeal of those November 1996 rating decision issues.  In March 1997, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing is contained in the claims file. 

During his March 1997 DRO hearing, the Veteran withdrew the issues of entitlement to service connection for emotional trauma and alcohol.  Additionally, he subsequently withdrew the issues of entitlement to service connection for a back disorder and a right knee disorder in a January 2000 letter.  

In February 2002 and September 2003 rating decisions, the RO continued its denial of a compensable rating for rhinitis.

In the September 2004 rating decision, the RO granted an increased rating for depression and denied service connection for a bilateral knee condition, bilateral leg edema, a bilateral foot condition and chronic intermittent lumbosacral strain.  The Veteran did not appeal the increased rating claim for depression and perfected appeals regarding the service connection claims.

The Veteran also testified before the undersigned Veterans Law Judge at a July 2012 hearing with respect to the service connection claims addressed in the September 2004 rating decision.  The Board notes that, with respect to the issues decided in the November 1996 rating decision, the Veteran did not request a hearing before a Veterans Law Judge on those issues, as reflected by his February 1997 substantive appeal (VA Form 9). 

These matters were previously before the Board in October 2012.  At such time, the Board granted service connection for bilateral leg edema and reopened claims for service connection for right knee and back disorders.  Such reopened claims, as well as the remaining service connection claims, were remanded for further development. 

In an October 2012 rating decision, the agency of original jurisdiction (AOJ) granted service connection for right and left leg edema.  Additionally, in an April 2013 rating decision, the AOJ granted service connection for tinnitus and residuals of a right hand middle finger injury (claimed as a right hand disorder), which was the only diagnosed right hand disorder.  As such are full grants of the benefits sought on appeal with respect to such issues, they are no longer before the Board. 

In a June 2013 rating decision, the AOJ denied a rating in excess of 10 percent for sinusitis, a compensable rating for allergic rhinitis, and service connection for arthritis of the right long finger and middle two fingers, headaches, and sleep apnea.  The Veteran filed a notice of disagreement as to the claim for an increased rating for sinusitis and the claim for service connection for sleep apnea.  However, a statement of the case as to these claims has not yet been issued and these claims are addressed in the remand portion below.  In addition, the issue of entitlement to an initial compensable rating for rhinitis is already on appeal and there is no indication that the Veteran has entered a notice of disagreement as to the denial of the other issues.

In a July 2013 Board decision, the Veteran's claim for service connection for a left thigh disorder was denied.  In addition, the remaining claims on appeal were remanded for additional development.  As will be discussed herein, the Board finds that the AOJ substantially complied with the remand order with regard to the claim for an initial compensable rating for allergic rhinitis as well as the claims for service connection frostbite, a disorder characterized by chest pain, a right arm disorder, a right shoulder disorder, a bilateral wrist disorder, bilateral foot disorder, bilateral knee disorder, and back disorder, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In a March 2014 letter, the Board inquired whether the Veteran waived AOJ consideration of newly received evidence that was relevant to his claim for increased rating for rhinitis, namely a May 2013 VA Sinusitis Disability Benefits Questionnaire (DBQ) report.  The Veteran did not respond to this letter.  However, further review of the claims file reveals that this report was considered in the November 2013 supplemental statement of the case (SSOC) and such waiver is not required.  See 38 C.F.R. § 20.1304 (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS, there is a separate electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals documents duplicative of those contained in the VBMS paperless claims processing system.

The issues of entitlement to an increased rating for sinusitis and allergic rhinitis as well as the claims for service connection for a disorder manifested by fatigue, a left foot disorder, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  During the pendency of the claim, the Veteran does not have a current diagnosis of frostbite or its residuals.

2.  During the pendency of the claim, the Veteran does not have a current diagnosis of a disorder characterized by chest pain.

3.  During the pendency of the claim, the Veteran does not have a current diagnosis of residuals of a right arm disorder.

4.  During the pendency of the claim, the Veteran does not have a current diagnosis of residuals of a left wrist disorder.

5.  A right wrist disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

6.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and did not manifest within one year of service discharge.

7.  A left elbow disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service and did not manifest within one year of service discharge.

8.  A right foot disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and was not caused or aggravated by service-connected residuals of a right ankle fracture.

9.  A bilateral knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and was not caused or aggravated by service-connected residuals of a right ankle fracture.

10.  A back disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and was not caused or aggravated by service-connected residuals of a right ankle fracture.


CONCLUSIONS OF LAW

1.  The criteria for service connection for frostbite have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  The criteria for service connection for a disability characterized by chest pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006), (2013). 

3.  The criteria for service connection for a right arm disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 

4.  The criteria for service connection for a left wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 

5.  The criteria for service connection for a right wrist disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013). 

6.  The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

7.  The criteria for service connection for a left elbow disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

8.  The criteria for service connection for a right foot disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006), (2013).

9.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006), (2013).

10.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2006), (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

Relevant to the claims for service connection adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2012 letter, sent after the November 1996 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for frostbite, a disability characterized by chest pain, a right arm disorder, a right shoulder disorder, a bilateral wrist disorder and a left elbow disorder, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also provided such notice with regard to his claims for service connection for a right foot disorder, a bilateral knee disorder, and a back disorder on a direct and secondary basis.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

While this November 2012 notice letter was sent to the Veteran after the initial unfavorable decision in November 1996 and September 2004, his claims for service connection were readjudicated in the April 2013 SSOC.  Therefore, any defect with respect to the timing of the notice is cured.  See Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In addition, neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board also notes that the AOJ requested and associated with the claims file VA medical records and records from King's Daughter Hospital and Scott & White Family Medicine Clinic (identified by the Veteran).  However, during his January 1997 DRO hearing, the Veteran reported that after service he received medical care at the Madigan Army Hospital and Darnell Army Hospital.

As per the October 2012 Board remand directives, the AOJ requested those Madigan and Darnell Army hospital records.  In separate January 2013 responses, each hospital informed the AOJ that it did not have records available for the Veteran.  In turn, the AOJ notified the Veteran in a March 2013 letter that such records were unavailable and provided him with an opportunity to submit such records.  To date, no reply has been received.  In April 2013, the AOJ created a memorandum documenting its formal finding on the unavailability of those Madigan and Darnell Army hospital medical records.  

Additionally, in November 2012, the AOJ obtained and associated additional VA treatment records with the claims file.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

The Veteran also offered testimony before a DRO at a hearing in March 1997 and before the undersigned Veterans Law Judge at a Board hearing in July 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.               § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the March 1997 hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claimed frostbite, a disorder characterized by chest pain, a left elbow disorder, a bilateral wrist disorder, a right arm disorder and a right shoulder disorder.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked that would help substantiate the claims.

With regards to the July 2012 Board hearing, the undersigned Veterans Law Judge identified the issues on appeal, which included claims for service connection for a bilateral knee disorder, a right foot disorder, and a back disorder.  The Veteran was asked to describe the nature of symptoms, how they began, where he received treatment and whether he had sought treatment for his claimed disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records available from VA facilities, the Board remanded the case in July 2013 in order to obtain outstanding VA treatment records, afford him VA examination, and obtain medical opinions regarding the etiology of his claimed bilateral knee, right foot, and back disorders.  Under these circumstances, nothing gives rise to the possibility that evidence has been overlooked with regard to the Veteran's claims decided herein. As such, the Board finds that, consistent with Bryant, the DRO and undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

As indicated previously, in October 2012 and July 2013, the Board remanded the instant matters for additional development.  Specifically, the AOJ was instructed to request that the Veteran identify any healthcare providers who had treated him for the claimed disabilities, to obtain all identified records, to include records from Madigan and Darnall Army Hospitals and updated VA treatment records, and to obtain an addendum etiological opinion.  A November 2012 letter requested that the Veteran identify any outstanding records and all available service treatment records, military records, and VA treatment records were obtained and the Veteran was informed of the unavailability of any records.  The December 2011 and May 2013 VA examination reports have been associated with the Veteran's VBMS claims file.  Finally, an October 2013 addendum opinion was obtained to determine the etiology of his claimed frostbite, chest pain, right arm, right shoulder, bilateral wrist, right foot, bilateral knee and back disorders.  Therefore, the Board finds that the AOJ has substantially complied with the October 2012 and July 2013 remand directives such that no further action is necessary in this regard.  See D'Aries, supra; Dyment, supra.

The Veteran was afforded VA examinations in order to adjudicate his claims for service connection.  In this regard, the Board notes that the VA October 2013 examiner offered etiological opinions as to the claimed disorders and based his conclusions on a review of the record, to include interviews with the Veteran and full examinations.  Moreover, such opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiner are sufficient to assist VA in deciding the claims for service connection for frostbite, a disability characterized by chest pains, a right arm disorder, a right shoulder disorder, a bilateral wrist disorder, left elbow disorder, right foot disorder, bilateral knee disorder and a back disorder.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

III.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Board notes that the provisions of 38 C.F.R. § 3.310 were amended during the pendency of the Veteran's appeal, effective October 10, 2006; however, the new provisions state that service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  Although the stated intent of the change was merely to implement the requirements of Allen, supra, the Board finds that the new provisions amount to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. 
§ 3.310, which is more favorable to the Veteran as it does not require the establishment of a baseline level of disability before an award of service connection may granted.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

A.  Frostbite Residuals, Chest Pain, and Right Arm and Left Wrist Disorders

The Veteran contends that he sustained a mild frostbite injury to his toes, ears, and fingers while serving in Chichon, Korea, in 1965.  With regards to his claim for service connection for a disability characterized by chest pain, the Veteran has generally alleged that his chest soreness began around the same time as his hypertension and that the conditions were related.  He has alleged that his right arm disorder is the result of the repeated recoil of firing guns and locking his arm into place.  With regard to the claim for a left wrist disorder, the Veteran has alleged that he sustained an injury after being rear-ended by another vehicle in a 1964 motor vehicle accident.  

The Board also notes the Veteran's statements to the October 2013 VA examiner that he wished to withdraw his claim for service connection for frostbite; however, neither the Veteran nor his representative have submitted a written statement requesting such a withdraw as is required by VA regulations.  See 38 C.F.R. § 20.204.  As such, the claim remains on appeal.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.   

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

The Veteran's available service treatment records document two instances of chest pain in November 1971, including an electrocardiograph record documenting a history of chest pain and palpitations and an internal medicine consultation finding that the Veteran had a labile blood pressure and an anxiety reaction.  A May 1973 service discharge examination found the Veteran's ears, chest and upper extremities to be normal.  Similarly, the Veteran denied arthritis, rheumatism, bursitis or bone, joint or other deformity in the May 1973 Report of Medical History (RMH) and did not report a frostbite injury.  He also indicated that he did know whether he had swollen or painful joints.  He did indicate that had chest pain or pressure in the May 1973 RMH, which the examiner clarified as shortness of breath and pain in the Veteran's chest on exertion.

Post-service treatment records do not show complaints or a diagnosis referable to frostbite, chest pains, a right arm disorder, and/or a left wrist disorder or associated symptomatology.  A July 1996 VA examiner diagnosed the Veteran with "right arm pain, no source found," frostbite with no residuals, "chest pain, not confirmed" and "pain in [the] left wrist, not confirmed."  A July 2009 VA chest X-ray revealed no acute cardiopulmonary processes.  A February 2013 VA examiner found that there was no current right arm disorder.  An October 2013 VA examiner found that the Veteran did not currently have a disorder characterized by chest pain, that he had no current symptoms of frostbite, and that the medical records did not reflect a chronic right arm condition.  In addition, while the VA examiner diagnosed recurrent bilateral wrist strains in a February 2013 examination report, she clarified this diagnosis in the October 2013 examination report, indicating that the February 2013 diagnosis should have read recurrent right wrist strains only and that the Veteran's complaints of left wrist symptoms did not warrant a diagnosis.

During a March 1997 DRO hearing, the Veteran testified that his fingers and toes had gotten real cold in January 1965 but that they had not turned black.  He felt numbness in his fingers after this incident.

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of frostbite or its residuals, a disability characterized by chest pain, a right arm disorder and/or a left wrist disorder.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claims.   

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, matters of a medical diagnosis for disabilities not capable of lay observation, such as those at issue here, are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  In the instant case, there is no suggestion that the Veteran has had any medical training and he has reported past work as a correctional social worker and Veteran Service Officer.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently self-diagnose frostbite or its residuals, a disability characterized by chest pain, a right arm disorder and a left wrist disorder, the lay assertions in this regard have no probative value.  Jandreau, supra  at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of frostbite or its residuals, a disability characterized by chest pain, a right arm disorder, and/or a left wrist disorder for the entire appeal period, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for frostbite, a disability characterized by chest pain, right arm disorder and/or a left wrist disorder.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

B.  Right Wrist Strain

The Veteran contends that he sustained a right wrist injury by firing weapons, specifically the recoil of the .45, while participating as part of weapons-firing team member from 1964 to 1968.

Service treatment records were negative for complaints, treatments, or diagnoses related to any right wrist disorder.  A May 1973 service discharge examination found the Veteran's upper extremities to be normal.  In a May 1973 RMH, the Veteran denied suffering from arthritis, rheumatism or bursitis, and indicated that he did not know whether he suffered from swollen or painful joints.

Post-service treatment records reflected the Veteran's complaints of right wrist pain and symptoms beginning in July 1996.  The July 1996 VA examiner noted the Veteran's reports that he had complained of wrist pain in 1969 and found that his wrists "seemed normal" on examination and that his reported wrist pain was "not confirmed."  During his March 1997 DRO hearing, the Veteran testified that he was a right-handed shooter and that he attributed his right wrist disorder to firing weapons, particularly a .45.

A February 2013 VA examination report reflected the Veteran's complaints of right wrist pain in the carpal bones on the radial side, which he attributed to shooting during service, with continued aggravation due to computer use.  A VA September 1996 right wrist X-ray was noted to have shown no evidence of fracture, arthritis, or other abnormality.  The examiner diagnosed recurrent bilateral wrist strains, but also noted that a left wrist disorder was not found, and opined that it was less likely than not that the Veteran's bilateral wrist strains were incurred in or caused by the claimed in-service injury, event, or illness.

In an October 2013 addendum, the VA examiner indicated that the previous diagnosis in the February 2013 examination report should read recurrent right wrist strains rather than bilateral wrist strains.  The examiner opined that a claimed acute wrist strain from firing a weapon more than 40 years ago would not cause current wrist strain symptoms and that the medical records do not reflect an ongoing chronic right wrist condition since service.

While the medical evidence of record shows that the Veteran has a diagnosis of a recurrent right wrist strain, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's reported in-service injury or event (i.e., weapons shooting) was inconsistent with his current disability.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of records demonstrates that the current right wrist disorder is not related to service, service connection is not warranted.

The Board notes that the Veteran has generally contended on his own behalf that his right wrist disorder is related to his service.  As previous noted, the Veteran is competent to report his own symptoms or matters within his own personal knowledge, to include his current right wrist symptoms.  In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right wrist disorder and any instance of his service to be complex in nature.  See Woehlaert, supra.  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service." Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right wrist disorder and any instance of his service to be complex in nature.  Therefore, while the Veteran is competent to describe his purported symptoms of a right wrist disorder during service as well as its current manifestations, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a right wrist disorder requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service right wrist injury or traumas (i.e., weapons shooting) and his claimed right wrist disorder.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service right wrist injury or event as well as the current nature of his right wrist disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.  The Board notes that the Veteran has indicated that the he had experienced wrist pain during service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, while the Veteran has alleged that he suffered from right wrist pain during service and the complained of a wrist injury in 1969, his service treatment records were negative for such complaints and he denied such symptoms in his May 1973 RMH.  He also indicated in his May 1973 RMH that he did not have any illnesses or injuries other than those noted therein.  Moreover, a May 1973 service discharge examination found the Veteran's upper extremities to be normal.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset of symptoms to be not credible.

Therefore, the Board finds that the right wrist disorder were not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's purported in-service wrist injury or traumas.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right wrist disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

C.  Right Shoulder and Left Elbow Disorders

The Veteran contends that he sustained a right shoulder injury by firing weapons, specifically the recoil of the .45, as part of weapons-firing teams from 1964 to 1968, and that he injured his left elbow when his jeep was rear-ended by another vehicle in 1964.

Service treatment records were negative for complaints, treatments, or diagnoses related to any right shoulder and/or left elbow disorder.  In a May 1973 RMH, the Veteran denied suffering from a trick shoulder or a painful or a "trick" elbow.

Post-service treatment records reflect the Veteran's complaints of right shoulder pain and symptoms beginning in July 1996.  The July 1996 VA examiner diagnosed the Veteran with right shoulder pain and "some minor degenerative arthritis" following generalized complaints of right arm pain; no etiological opinion was provided.  During his March 1997 DRO hearing, the Veteran testified that he was a right-handed shooter and that he attributed his right shoulder disorder to firing weapons, particularly a .45 and that he had injured his left elbow in the 1964 car accident.
	
A February 2013 VA examination report reflected the Veteran's complaints of right shoulder pain since 2003 and he denied any problems with his left elbow.  He recalled that he began experiencing right shoulder pain while shooting .45's during service, but that post-service shoulder injury was denied.  A July 1996 left elbow X-ray found degenerative spurring at the posterior olecnecron.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's diagnosed mild degenerative disease of the right acromioclavicular (AC) joint and mild degenerative joint disease of the elbows were incurred in or caused by the claimed in-service injury, event or illness as there were no records suggesting that the Veteran had a right shoulder and/or elbow condition during service.

In an October 2013 addendum to the February 2013 VA examination report, this VA examiner noted that the Veteran had mild degenerative joint disease of the right shoulder AC joint and mild degenerative joint disease of the elbow.  The examiner referred to her February 2013 examination report for the etiological opinion.  She further opined that a review of the medical literature did not reveal a nexus between rifle shooting, an acute shoulder contusion or strain from firing weapons more than 40 years ago, and current degenerative joint disease of the AC joint of the shoulder, but noted that labrum tears can occur with rifle shooting.  The examiner further opined that the medical records did not reflect the evaluation and treatment of a chronic right shoulder condition and that the left elbow condition was most likely age related and was not due to a left elbow injury with no evidence of a fracture over 40 years ago.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested such arthritis in either the right shoulder or left elbow to a degree of 10 percent within the one year following his active duty service discharge in June 1973.  In this regard, the Veteran' service treatment records are negative for such disease and, as he has reported conflicting dates of onset, his statements regarding such are not credible. As such, presumptive service connection based upon a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

While the medical evidence of record shows that the Veteran has a diagnosis of mild degenerative joint disease of the AC joint as well as mild degenerative joint disease of the elbows, the probative evidence of record demonstrates that such are not related to his service.  In this regard, the Board places great probative weight on the VA examiner's opinions that the Veteran's mild degenerative joint disease of the AC joint and mild degenerative joint disease of the elbows were less likely than not related to service as his reported in-service injuries (i.e., weapons shooting and a car accident, respectively) were inconsistent with his current disabilities.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of records demonstrates that the current right shoulder disorder and left elbow disorder are not related to service, service connection is not warranted.

The Board notes that the Veteran has generally contended on his own behalf that his right shoulder and/or left elbow disorder is related to his service.  As previous noted, the Veteran is competent to describe his current right shoulder and/or left elbow symptoms.  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right shoulder disorder and any instance of his service to be complex in nature.  See Woehlaert, supra; Richardson, supra; Bethea, supra.  Therefore, while the Veteran is competent to describe his purported symptoms of a right shoulder and/or left elbow disorders during service as well as its current manifestations, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a right shoulder and/or left elbow disorder requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

Moreover, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service right shoulder and left elbow injuries and his claimed right shoulder and left elbow disorders.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service right shoulder and left elbow injuries as well as the current nature of his right shoulder and left elbow disorders.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.  The Board notes that the Veteran has indicated that he had experienced right shoulder and left elbow symptoms during service.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, while the Veteran has alleged that he suffered from right shoulder and left elbow pain during service, he denied such symptoms in his May 1973 RMH.  He also indicated in his May 1973 RMH that he did not have any illnesses or injuries other than those noted therein.  Moreover, a May 1973 service discharge examination found the Veteran's upper extremities to be normal.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset to be not credible.

Therefore, the Board finds that the right shoulder and/or left elbow disorders were not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's purported in-service right shoulder and elbow injuries or traumas.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right shoulder and left elbow disorders.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 

D.  Right Foot, Bilateral Knee, and Back Disorders

The Veteran contends that his right foot, bilateral knee, and back disorders were the result of an altered gait related to his service-connected residuals of a right ankle fracture.  He also contends that he injured his knees in a January 1961 car accident.

Service treatment records were negative for complaints, treatments or diagnoses related to any foot, knee and/or back disorders.  A May 1973 service discharge examination found the Veteran's lower extremities, feet, and spine to be normal.  In a May 1973 RMH, the Veteran denied suffering from a "trick" or locked knee, arthritis, rheumatism or bursitis, a bone, joint or other deformity or recurrent back pain.  However, the Veteran did indicate that he had foot trouble without further explanation.

Post-service treatment records reflected the Veteran's complaints of back pain beginning in July 1996.  The July 1996 VA examiner diagnosed the Veteran with back pain and "some restriction in movement with chronic low back pain;" no etiological opinion was provided.  During his March 1997 DRO hearing, the Veteran testified that his back pain began after a 1964 car accident at Fort Benning and that he had injured his knees in a January 1961 car accident.

An April 2004 VA examination report reflected the Veteran's complaints of intermittent mechanical back pain as well as knee pain for few years.  A December 2003 VA spine X-ray found no fracture, dislocation, or any disc joint narrowing throughout the lumbosacral spine, significant bone abnormality or significant joint abnormality.  Following a physical examination and a review of the Veteran's claims file, diagnoses of chronic intermittent lumbosacral strain, podagra and degenerative joint disease of the first metatarsophalangeal (MTP) (likely gout) and early knee degenerative joint disease were made.  The examiner opined that he could not find a "clear significant link" between the Veteran's service-connected ankle condition and his lumbar spine condition, and that any such connection would be "mere speculation."  The examiner further opined that the Veteran's marked obesity appeared to be more of a predisposing factor to mechanical low back than anything else.  In addition, the examiner found that the Veteran's foot and knee disorders were not related to his right ankle fracture.

A July 2012 statement from S. W., the Veteran's wife, indicated that the Veteran had complained of knee and back pain, that she had noticed that he walked with an altered gait over the years and that he had not always been obese.  She further indicated that she had known the Veteran since 1979 and that she was a retired Army medic.  In her opinion, the Veteran's back disorder "could be from overcompensating and/or favoring his right ankle" and that she had rendered this opinion based on her personal knowledge and experience as well as the "first aid-type support" she had given her husband over the years.  She also attributed his knee pain to his right ankle injury.

During his July 2012 hearing, the Veteran testified that he injured his knee in a 1961 car accident, that his bilateral knee disorder developed due to gait changes caused by his service-connected right ankle disorder, and that his right knee symptoms began in 1973.  He testified that he occasionally went on sick call for his right knee during service, and that he was treated with pain medication, but that he was not hospitalized for his knees as he wanted to avoid getting put out of service.  He further testified that his right foot symptoms were worse than his left foot symptoms.

In an August 2012 statement, Dr. T. R., a private physician, noted the Veteran's medical history and opined that his 1961 right ankle fracture "may have contributed to altering his gait and causing chronic foot pain and later degenerative arthritis due to an altered gait.  This can lead to associated knee and back pain as well.  However, while the fracture may have been a factor, it is very likely that his significant chronic obesity is the major contributor to his knee and back pain at this time."  
	
A February 2013 VA examination report reflected the Veteran's complaints that his back began hurting when he began limping due to his right ankle disorder in 1975, that he had constant pain on the lateral aspect of the right foot/ankle area and that he had experienced constant lateral left ankle pain since 2001.  A December 2003 VA lumbar X-ray was negative for a fracture, dislocation, any joint narrowing throughout the lumbosacral spine, significant bone abnormality or significant joint abnormality while a December 2003 VA foot X-ray revealed minimal degenerative joint disease in the first MTP joint as there was joint space narrowing with hypertropic bone reaction in the periarticular bony structures.  Bilateral knee X-rays performed in July 1996 showed minimal degenerative changes or mild degenerative spurring at the patella.  Following a physical examination and a review of the Veteran's claims file, diagnoses of a recurrent thoracolumbar spine strain, degenerative joint disease of the first MTP joint, and mild degenerative joint disease of the knees were made.  The examiner opined that it was less likely than not that the Veteran's conditions were incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's recurrent back strains were not a chronic condition due to military service, that there was no evidence of a right foot condition during service as she was unable to find any notes regarding the evaluation or treatment for a foot condition as the separation examiner noted "? etiol" on service discharge and that she was unable to find evidence that he had a chronic knee condition during service.

In an October 2013 addendum to the February 2013 VA examination report, the examiner opined that it was less likely as not that the Veteran's current knee, feet and back conditions were related to an ankle fracture.  The examiner noted that while altered weight-bearing after an acute injury may cause acute strains, such would not cause the Veteran's recurrent back strains, mild degenerative joint disease of the knees or the degenerative joint disease of the right first metatarsal and that her opinions as to direct service connection were provided in the February 2013 examination report.  The examiner further found degenerative joint disease of the knees would not be due to a remote right knee injury decades ago and that the Veteran's age and obesity are most likely the greatest contributors to the etiology of this disorder.  The examiner opined that the Veteran's right foot disorder, namely first MTP joint degenerative joint disease, was most likely age related to related to his gout as a July 2003 VA treatment note documents right great toe pain for the past six months and private treatment records revealed arthritis, and that she was unable to find a nexus in the medical literature to support the opinion of the private provider that an altered gait would cause degenerative joint disease in the right foot.  In addition, although the Veteran marked foot pain on his separation examination and has lay statements regard this symptom, there was no indication that he had degenerative joint disease of the right great toe at that time or an injury to that first MTP joint which would later lead to the right first metatarsal degenerative joint disease.

The October 2013 examiner further noted that back strains which occur and resolve are acute issues and one back strain does not cause another, but that learned behaviors and/or poor body mechanics and obesity can cause such back strains.  The examiner opined that the Veteran's recurrent acute back strains are not due to a back strain which occurred more than 40 years ago and noted that although the Veteran stated that he had back pains before he gained weight, there was a diagnosis of chronic intermittent lumbosacral strain, which is an incongruent diagnosis as chronic is all the time and intermittent is not, that a September 2000 VA treatment note indicated that he was 294 pounds at that visit and that VA treatment records were silent regarding back pains from 1998 until December 2003.  The examiner noted that it would seem reasonable that an ongoing back condition would cause one to seek some medical evaluation or treatment, that there was no evidence in the medical records that this was an ongoing chronic condition since the time of injury during service unless his ankle fracture resulted in a leg length discrepancy (which is a rare occurrence) his claimed antalgic gait less likely as not aggravated his current back condition.

The Board has first considered whether service connection is warranted on a presumptive basis for the claimed right foot, bilateral knee and/or back disorders.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis in such joints to a degree of 10 percent within the one year following his active duty service discharge in June 1973.  In this regard, the Veteran' service treatment records are negative for such disease and, as he has reported conflicting dates of onset, his statements regarding such are not credible.  As such, presumptive service connection based upon a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1116; 38 C.F.R.    §§ 3.307, 3.309. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a right foot disorder, a bilateral knee disorder, and a back disorder.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's disabilities were not related to his service and/or service-connected residuals of an ankle fracture as a review of the medical literature did not support such a nexus with regards to his feet and that the most likely etiology of the disabilities was age and obesity.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Accordingly, as the probative evidence of records demonstrates that the current right foot disorder, bilateral knee disorder, and back disorder are not related to service, service connection is not warranted.

The Board also notes the August 2012 opinion from Dr. R. that the Veteran's right ankle disorder "may have" contributed to his altered gait and knee and/or foot disorder as well as the opinion of the April 2004 VA examiner that the Veteran's foot disorders were not related to his right ankle fracture.  However, this August 2012 opinion is speculative and cannot support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).   In addition, the April 2004 VA opinion contained no rationale.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  These opinions are therefore afforded no probative weight.

The Board notes that the Veteran and his wife have generally contended that his right foot disorder, bilateral knee disorder, and back disorder are related to his service and/or service-connected right ankle fracture and his wife has contended that his back disorder and bilateral knee disorders are the result of his service-connected right ankle fracture.  Both the Veteran and his wife are competent to describe his current and past symptoms.  However, in the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right foot disorder, bilateral knee disorder and/or back disorder and any instance of his service to be complex in nature.  See Woehlaert, supra; Richardson, supra; Bethea, supra.  Therefore, while the Veteran is competent to describe his purported symptoms of a right foot disorder, bilateral knee disorder and/or back disorder during service as well as its current manifestations, the Board accords such statements regarding the etiology of such disorders little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, supra.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the determination of etiology of a right foot, bilateral knee and back disorders requires the interpretation of results found on physical examination and knowledge of the musculoskeletal system.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  

With regard to the Veteran's wife, the Board notes that, in her July 2012 statement, she reported being a retired Army medic.  She further opined that the Veteran's back disorder could be the result of his service-connected right ankle disorder and that his knee and lower back pain were the direct result of his right ankle injury.  Such statements may constitute competent medical evidence where the individual has specialized knowledge regarding the area of medicine or participated in treatment.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (finding that a nurse's statement may constitute competent medical evidence where the nurse has specialized knowledge regarding the area of medicine or participated in treatment).  However, the Veteran's wife acknowledged in this statement that she "was not a medical doctor" and that there is otherwise no indication that she has any specialized knowledge in the area of orthopedic disabilities and/or medical diagnostic procedures.   Hence, she is not competent to provide an actual medical opinion to support this claim on the basis of her assertions alone.  Even assuming arguendo that the Veteran's wife was competent to provide an etiological opinion as to the Veteran's claimed disabilities, the opinion provided in the July 2012 statement was speculative and cannot support a grant of service connection.  See Obert, supra.  She also has not provided a rationale for this opinion.  See Nieves-Rodriguez, supra; Stefl, supra.  Hence, this opinion, even if competent, could not be afforded probative weight.

Moreover, the Veteran and his wife have offered only conclusory statements regarding the relationship between his right foot disorder, bilateral knee disorder and back disorder and his service and/or service-connected right ankle fracture.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service right knee injury and his assertions regarding an altered gait as well as the current nature of his right foot disorder, bilateral knee disorder and back disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan, supra.  The Board notes that the Veteran has indicated that he had experienced back and/or knee symptoms during service and that he had sustained a knee injury.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, while the Veteran has alleged that he suffered from back and or knee symptoms during service, he denied such symptoms in his May 1973 RMH.  He also indicated in his May 1973 RMH that he did not have any illnesses or injuries other than those noted therein.  Moreover, a May 1973 service discharge examination found the Veteran's lower extremities to be normal.  During his March 1997 hearing, the Veteran testified that his back pain began after a 1964 car accident.  In an April 2004 VA examination, the Veteran reported intermittent knee pain for the past several years but did not otherwise indicate an onset date.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding his in-service onset of his knee and back condition to be not credible.

Therefore, the Board finds that a right foot disorder, bilateral knee disorder and back disorder were not shown to be causally or etiologically related to any disease, injury, or incident during service and/or service-connected residuals of a right ankle fracture.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right foot disorder, bilateral knee disorder and back disorder.  As such, that doctrine is not applicable in the instant appeals, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R.    § 3.102; Gilbert, supra. 


ORDER

Service connection for frostbite is denied.

Service connection for a disorder characterized by chest pain is denied.

Service connection for a right arm disorder is denied.

Service connection for a left wrist disorder is denied.

Service connection for a right wrist disorder is denied.

Service connection for a right shoulder disorder is denied.

Service connection for a left elbow disorder is denied.

Service connection for a right foot disorder, to include as secondary to service-connected residuals of a right ankle fracture, is denied.

Service connection for a bilateral knee disorder, to include as secondary to service-connected residuals of a right ankle fracture, is denied.

Service connection for a back disorder, to include as secondary to service-connected residuals of a right ankle fracture, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide remaining claims on appeal so that he is afforded every possible consideration.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pertaining to the Veteran's claim for an initial compensable rating for allergic rhinitis, in a January 2014 statement, received in April 2014, he indicated that he would be submitting additional evidence consisting of medical records from Scott and White.  While such have not yet been submitted, VA is now on notice as to the existence of potentially relevant, outstanding records.  Therefore, on remand, the Veteran should be requested to submit or identify any additional records pertaining to his allergic rhinitis, to include those from Scott and White.

With regards to the claim for service connection for a disability characterized by fatigue and a left foot disorder, the Board remanded this claim in July 2013 to obtain an addendum opinion.  Specifically, the examiner was asked to opine as to whether the Veteran's service-connected disabilities caused or aggravated his fatigue, whether it was part and parcel of the Veteran's symptoms of his separately service-connected depression, and whether the disorder characterized by fatigue was caused or aggravated by his service-connected depression.  The examiner was also asked to determine whether the Veteran had a left foot disorder and, if so, whether it was related to the Veteran's service.  Finally, the examiner was instructed to presume that a left foot disorder existed for the purposes of providing an opinion.

Such an addendum opinion was provided in October 2013.  The VA examiner opined that the Veteran's Inderal (a beta blocker) can cause fatigue, but the Veteran was noted to have had fatigue in service prior to being on the medication, and that he suffered from other potential contributing factors (including morbid obesity, sleep apnea, intermittent anti-histamine use, dysthymic/depressive disorder, and age) to his fatigue.  The examiner further noted that the questions related to whether the Veteran's claimed fatigue was part and parcel of his separately service-connected depression and whether the disorder characterized by fatigue was caused or aggravated by his service-connected depression would need to be addressed by a mental health professional.  Such an opinion was not obtained.  In light of this deficiency, the claims file should be referred a mental health professional for a regarding the relationship, if any, between the Veteran's claimed fatigue and his depression.

With regard to the Veteran's left foot disorder, the October 2013 examiner determined that while the Veteran did not have a current left foot disability on examination, he had a history of gout and may have had this in his left foot at one time.  However, no etiological opinion was provided.  In light of this deficiency, such an etiological opinion should be obtained.

Finally, with respect to the Veteran's claims for an increased rating for sinusitis as well as the claim for service connection for sleep apnea, the Board notes that a rating decision issued in June 2013 denied such benefits.  Thereafter, in September 2013, the Veteran entered a notice of disagreement as to the denial of such issues.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26.  Thus, remand for issuance of a statement of the case on these issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, these issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  The Board also notes that while the Veteran filed a "substantive appeal" in April 2014, there is no indication from the current record that a statement of the case on these claims has been issued and this filing is premature.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issues of entitlement for an increased rating for sinusitis as well as the claim for service connection for sleep apnea.  Advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of these issues in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  The Veteran should be requested to submit or identify any additional records pertaining to his allergic rhinitis, to include those from Scott and White.  After securing any necessary authorization form from the Veteran, obtain all identified records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  The Veteran should be afforded an appropriate VA mental health examination to determine the etiology of his claimed disorder characterized by fatigue.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

Following a review of the record, the examiner should address the following questions:

a)  Is it at least as likely as not that any fatigue is part and parcel of the Veteran's symptoms of his separate service-connected depression?

b)  If so, what symptoms are attributed solely to fatigue and those attributed to the depression?  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not that any currently diagnosed disorder characterized by fatigue was caused or aggravated by the Veteran's service-connected depression.

A complete explanation must be given for all opinions and conclusions expressed.

4.  Return the claims file, to include a copy of this remand, to the October 2013 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's left foot disorder.  If the examiner who drafted the October 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another clinical examination is left to the discretion of the medical professional offering the addendum opinion.

Following a review of the record, the examiner should address the following questions:

a)  Does the Veteran have a diagnosed left foot disorder?

b)  Is it at least as likely as not that the Veteran's left foot disorder is related to his active service?  In providing this opinion, the VA examiner should presume that such a disorder exists even if no such disorder was found to be present on examination.

c)  Is it at least as likely as not that the Veteran's left foot disorder was caused OR aggravated by his service-connected residuals of a right ankle fracture?  The examiner should specifically consider the Veteran's contention that he has had an altered gait for years (due to his service-connected residuals of a right ankle fracture) which caused his claimed left foot disorder.

A complete explanation must be given for all opinions and conclusions expressed.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


